                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


    ROBERT JAMES SWINT,
                            Plaintiff,
                    v.
    INTERNATIONAL PAPER COMPANY,              Case No. 3:21-cv-00140-SLG
                            Defendant.


                                 SCREENING ORDER

         Robert James Swint, representing himself from Salem, Oregon, has filed a

complaint asserting jurisdiction under “42 U.S.C. § 2000E – title VII –

Discrimination,” naming International Paper Company as the sole defendant.1 Mr.

Swint has not paid the $402.00 filing fee; nor has he filed an Application to Waive

the Filing Fee for this case, as required by 28 U.S.C. § 1915. Thus, his action is

deficient.

         Mr. Swint’s complaint asserts in whole as follows:

                This is a map for the Real ID Act, and the cover for it, Covid,
         made possible by International Papers Intellectual Property, and there
         tree of life. Established in 1898, 1988 scrambled, 100 years later they
         signed the DMC Act, 4-1331, and I was there front runner superstar,
         Robert S. Mueller. Appointed lead dir Sept 4, 2001 of the FBI. God
         created the New World in 7 days, and rested on the 7th. The mini
         mart, 7 to 11, that’s 4-18 my birthday. Flights were on 77 and 11,
         that’s 88 MPH, like the movie Back to the Future planned 1.21
         gigawatts. And plutonium, that’s PU, 1621 just like on your IFP




1   Docket 1.
          Application. Symbol 94. The Plan 13-31, April 18, 2019, the Mueller
          Report released, 1332, was one World Global Special 2020.2

Mr. Swint makes no request for relief.3

                                   SCREENING REQUIREMENT

          Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented plaintiff who seeks to waive prepayment of

the $402 filing fee. In this screening, a court shall dismiss the case at any time if

the court determines that the action--

                 (i)     is frivolous or malicious;

                 (ii)    fails to state a claim on which relief may be granted; or

                 (iii)   seeks monetary relief against a defendant who is immune
                         from such relief. 4

          To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 5 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt.6 Before a court may dismiss any portion


2   Id. at 1 at 1-2.
3   Id.
4   28 U.S.C. § 1915(e)(2)(B).
5Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). .
6   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d

3:21-cv-00140-SLG, Swint v. International Paper Company
Order of Dismissal
Page 2 of 5
of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile.7

                                          DISCUSSION

       The Court takes judicial notice8 that federal courts around the country have

addressed and dismissed several cases filed by Mr. Swint so far this year

regarding International Paper, the F.B.I. and/or Robert Mueller and others.9


1026, 1027 n.1 (9th Cir. 1985) (en banc)).
7 See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)); see also Swint v. Mueller, 2021 WL 2441128, at
*2 (“District courts generally grant a pro se plaintiff an opportunity to amend a complaint
to cure its defects, but leave to amend is not required where it would be futile.”) (citations
omitted).
8 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Foster Poultry Farms v.
Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts
routinely take judicial notice of publicly available records . . . from other court
proceedings.”) (citing Engine Mfrs. Ass’n v. South Coast Air Quality Management Dist.,
498 F.3d 1031, 1039 n. 2 (9th Cir. 2007) (additional citation omitted)); Fed. R. Evid. 201.
9See Swint v. Tennessee Valley Authority, et al., No. 2:21-cv-02194-TLP-tmp, 2021 WL
2545466 (W.D. Tenn. June 21, 2021); Swint v. Mueller, et al., No. 21-CV-2960 (LTS),
2021 WL 2441128 (S.D.N.Y. June 14, 2021); Swint v. Liberty Mutual Insurance, et al.,
No. 2:21-cv-119-GZS, 2021 WL 2292346 (D. Maine June 04, 2021) (“Affirming the
Recommended Decision of the Magistrate Judge” at 2021 WL 1894132 (D. Maine May
11, 2021)); Swint v. Allen, et al., Civil Action No. 21-6182(SDW)(AME), 2021 WL 1986458
(D.N.J. May 17, 2021); Swint v. F.B.I., et al., Civil Action No. 21-1145 (UNA), 2021 WL
1734904 (D.D.C., May 03, 2021); Swint v. Mueller, 21-CV-2966 (LTS), 2021 WL 1846348
(S.D.N.Y. April 13, 2021); Swint v. Bush Roanoke, et al., Case No. 3:21-cv-00156-CL,
2021 WL 972895 (D. Oregon Feb. 26, 2021), appeal dismissed, No. 21-35187, 2021 WL
2424919 (9th Cir. April 26, 2021) (unreported).


3:21-cv-00140-SLG, Swint v. International Paper Company
Order of Dismissal
Page 3 of 5
Similar to these other that Mr. Swint has filed, this case must be dismissed for lack

of jurisdiction, for failure to state a claim for relief, and as frivolous.

         For example, on June 14, 2021, the United States District Court for the

Southern District of New York explained “[e]ven when read with the ‘special

solicitude’ due pro se pleadings, … Plaintiff’s claims rise to the level of the

irrational, and there is no legal theory on which he can rely.”10 That district court

held that “[b]ecause the defects in Plaintiff’s complaint cannot be cured with an

amendment, the Court declines to grant Plaintiff leave to amend and dismisses the

action as frivolous.”11

         In the dismissal of one of Mr. Swint’s cases in which International Paper was

a defendant, the United States District Court for the District of Oregon stated as

follows:

                 Plaintiff filed suit in this Court and did not pay the filing fee. An
         action may proceed with prepayment of the filing fee only upon proper
         completion of an application seeking leave to proceed in forma
         pauperis. Regardless, plaintiff’s Complaint fails to state a viable claim
         and is dismissed.
                 Federal law authorizes federal courts to review cases filed in
         forma pauperis to determine if a claim is “frivolous or malicious” or
         “fails to state a claim upon which relief may be granted.” 28 U.S.C. §
         1915(e)(2)(B).
                 Plaintiff's allegations are largely incomprehensible, and the
         Court is unable to discern an actual claim against any of the named
         defendants for any specific conduct. Dismissal is appropriate because
         plaintiff's claims describe “fantastic or delusional scenarios,” and any


10   Id., at *2 (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)) (further citations omitted).
11   Id. (citing 28 U.S.C. § 1915(e)(2)(B)(i)).


3:21-cv-00140-SLG, Swint v. International Paper Company
Order of Dismissal
Page 4 of 5
         amendment would be futile. Neitzke v. Williams, 490 U.S. 319, 328
         (1989).12

         The reasoning of the district courts quoted above applies to the case filed in

this Court.     Mr. Swint’s complaint in this case is both incomprehensible and

irrational.    Similar to the cases cited above, the Court finds that permitting

amendment would be futile. No subject matter jurisdiction exists in this case; Mr.

Swint has not stated a claim for relief; and this action is frivolous.13

      Therefore, IT IS HEREBY ORDERED:

      1. This case is DISMISSED with prejudice.

      2. The Clerk of Court is directed to enter a Final Judgment accordingly.

         DATED this 2nd day of July, 2021 at Anchorage, Alaska.


                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




12   Swint v. Bush Roanoke, et al., 2021 WL 972895, at *1.
13 See Neitzke, 490 U.S. at 324-25 (A claim is frivolous when it “lacks an arguable basis
either in law or in fact.”); Denton, 504 U.S. at 32-33 (holding that “finding of factual
frivolousness is appropriate when the facts alleged rise to the level of the irrational or the
wholly incredible”).


3:21-cv-00140-SLG, Swint v. International Paper Company
Order of Dismissal
Page 5 of 5
